Case 1:20-cr-00230-JFK Document 14 Filed 05/18/20 Page 1 of 1
Case 1:20-cr-00230-JFK Document 13 Filed 05/18/20 Page 1 of 1

bt BRILL! LEGAL'| GROUP ec ne Tek (888) 315-9241 | wermbriltlegalcom : : a : ae

Dovid Gray

 

May 18, 2020 | : co he

Via ECF

Hon. John F. Keenan

United States District Judge
United States Courthouse
500 Pearl Street

New York, New York 10007

 

Re: United States v. Brandon Lopez
20 Cr. 230

Dear Judge Keenan:

I represent Brandon Lopez. I write to the Court to request a brief enlargement of Mr.
Lopez’s bail conditions, as outlined below.

The Court recently allowed Mr. Lopez to move into a new residence. During the move,
Mr. Lopez misplaced his EBT benefit card, which he needs for food stamps. He must travel to
Brooklyn to get a replacement, which will take a few hours, including travel time. Mr. Lopez
will coordinate with and inform Pre-Trial Services Officer Joshua Rothman of his whereabouts
at all times during the move.

I have spoken to both Mr. Rothman and AUSA Jacob Warren and they do not object.

Thank you for your consideration.

Respectfully submitted,

free

Peter E. Brill

 

The Government and Pretrial Services having no objection, Defendant's
request is GRANTED. Mr. Lopez is to coordinate with and inform Pretrial
Services of his whereabouts at all times during the move.

SO ORDERED.

Dated: New York, New York Hotes + Keer!

May 18, 2020 John F.”’ Keenan
United States District Judge

 
